Citation Nr: 0735747	
Decision Date: 11/14/07    Archive Date: 11/26/07

DOCKET NO.  04-03 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for chronic migraine 
headaches.

2.  Entitlement to service connection for a chronic eye 
disability.

3.  Entitlement to service connection for chronic leg cramps.

4.  Entitlement to service connection for chronic cervical 
strain.

5.  Entitlement to service connection for chronic peptic 
ulcer/stomach disorder.

6.  Entitlement to an initial rating in excess of 20 percent 
for lumbar paraspinal muscle strain.

7.  Entitlement to an initial rating in excess of 10 percent 
for status post arthroscopic surgery of the left knee.

8.  Entitlement to an initial rating in excess of 10 percent 
for status post arthroscopic surgery of the right knee.

9.  Entitlement to an initial compensable rating for hiatal 
hernia with gastroesophageal reflux disease (GERD).

10.  Entitlement to an initial compensable rating for 
hemorrhoids.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from May 
1993 to February 2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision by the 
Seattle, Washington, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  Records show the veteran 
subsequently moved to Iraq as a result of her employment as a 
civilian contractor and her case was transferred to the VARO 
in Pittsburgh, Pennsylvania.  She failed, without apparent 
cause, to appear for a scheduled Board hearing in August 
2007.  Therefore, her request for a Board hearing is 
considered as having been withdrawn.  38 C.F.R. § 20.704 
(2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  A review of the 
record shows the veteran was notified of the VCAA duties to 
assist and of the information and evidence necessary to 
substantiate her claims by correspondence dated in April 2001 
and June 2006.  The Court, in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), has held that the VCAA notice 
requirements applied to all elements of a claim.  An 
additional notice as to these matters was provided in 
June 2006.

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159 (2007).  A medical 
examination or medical opinion is deemed to be necessary if 
the record does not contain sufficient competent medical 
evidence to decide the claim, but includes competent lay or 
medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability, establishes 
that the veteran suffered an event, injury, or disease in 
service, or has a disease or symptoms of a disease manifest 
during an applicable presumptive period, and indicates the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease.  38 C.F.R. 
§ 3.159(c)(4).

In this case, the veteran contends that she has chronic 
migraine headaches, eye disabilities, leg cramps, cervical 
strain, and peptic ulcer/stomach disorder that were incurred 
during active service.  Service medical records included a 
diagnosis of gastritis/peptic ulcer disease during treatment 
in March 1995.  A double contrast upper gastrointestinal 
series in April 1995 was normal.  Records dated in 
October 1995 included a diagnosis of foreign body in the 
right eye with beginning secondary infection.  A November 
1995 report provided a diagnosis of eye irritation secondary 
to trauma.  It was noted the veteran stated she had jammed a 
tree branch in her right eye.  A January 1998 report noted a 
diagnosis of possible irritable bowel syndrome.  Records 
dated in January 2000 show she complained of neck and 
shoulder pain.  The diagnosis at that time was status post 
motor vehicle accident with resolving whiplash.  A February 
2000 report included a diagnosis of cervical strain/sprain.  
Records show the veteran complained of recurring headaches 
that had persisted for more than one year in her December 
2004 report of medical history in association with her 
separation examination.  She also complained of occasional 
blurry vision, leg cramps, and frequent heartburn.  Her 
December 2004 separation examination revealed a clinically 
abnormal evaluation of the abdomen and viscera with diagnoses 
of gastritis and peptic ulcer disease in March 1995.  

VA examination in May 2001 provided diagnoses including 
hiatal hernia gastroesophageal reflux disease, cervical 
strain, and migraine.  No opinions as to etiology were 
provided nor was there any indication as to whether the 
cervical strain or migraine disorders were considered to be 
chronic.  The examiner noted the veteran was scheduled to see 
a neurologist within the next couple of months for further 
assessment of her migraine complaints.  It was also noted 
that the veteran complained of episodes of lower abdominal 
pain that recurred about once per month with a sharp cramping 
pain that resolved spontaneously after lying down.  She 
reported her occasional nausea with heartburn was adequately 
treated with Tagamet and Pepto-Bismol.  A May 2001 VA eye 
examination included a diagnosis of refractive error without 
opinion as to etiology.  VA treatment records dated in 
September 2001 noted the veteran had no history of migraines 
since May 2001.  

The veteran also contends that her VA examinations were 
conducted without review of her service medical records and 
that her service-connected disabilities have increased in 
severity since her November 2003 VA examination.  In 
correspondence received in June 2005 the veteran stated she 
had been unable to receive medical appointments associated 
with her appeals while home from Iraq on vacation and 
indicated she believed her claims would be put on hold until 
her return.  In correspondence dated in July 2005 the Seattle 
RO notified the veteran that to continue her appeal it was 
imperative that she notify them before her next return home 
to schedule VA examinations and a personal hearing with a 
decision review officer.  There is no indication the veteran 
underwent any additional VA examinations, that she had a 
personal hearing with a decision review officer, nor that she 
was informed that her appeal would no longer be held at the 
RO.  In light of the special circumstances involving the 
veteran's overseas employment, the Board finds that 
additional development is required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  Appropriate efforts should be made to 
contact the veteran at her address of 
record for clarification of her pending 
requests for additional VA examinations 
and a personal hearing before a decision 
review officer.  She should be allowed a 
reasonable period of time for a response, 
but notified that a failure to respond 
and make adequate arrangements would be 
considered a withdrawal of her requests.  

2.  If, and only if, a response is 
received the veteran should be scheduled 
for appropriate VA examinations for 
opinions as to whether there is at least 
a 50 percent probability or greater (at 
least as likely as not) that she has any 
chronic migraine headache, eye, leg 
cramp, cervical spine, or peptic 
ulcer/stomach disorders that were 
incurred as a result of service.  Any 
opinion provided should be reconciled 
with the findings noted by service 
medical reports.  Opinions should also be 
provided as to the current nature and 
extent of the veteran's service-connected 
lumbar spine, knee, hiatal hernia with 
gastroesophageal reflux disease, and 
hemorrhoid disabilities.  

Prior to any examination, the claims 
folder must be made available to the 
physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report.  The opinions should be 
provided based on the results of 
examination, a review of the medical 
evidence of record, and sound medical 
principles.  All examination findings, 
along with the complete rationale for all 
opinions expressed, should be set forth 
in the examination report.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on her claims.

4.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed.  
All applicable laws and regulations 
should be considered.  If any benefit 
sought remains denied, the veteran should 
be furnished a supplemental statement of 
the case and be afforded the opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



